NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   GREG ALLEN GARRISON, Appellant.

                             No. 1 CA-CR 16-0471
                               FILED 7-6-2017


           Appeal from the Superior Court in Maricopa County
                       No. CR2013-426565-001 DT
                    The Honorable John C. Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mays Law Office, PLLC, Phoenix
By Wendy L. Mays
Counsel for Appellant
                           STATE v. GARRISON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Greg Allen Garrison has advised this Court that counsel found no
arguable questions of law and asks us to search the record for fundamental
error. Garrison was convicted of five counts of sexual conduct with a
minor, a Class 2 felony, and two counts of public sexual indecency to a
minor, a Class 5 felony. Garrison was given an opportunity to file a
supplemental brief in propria persona but he did not do so. After reviewing
the record, we affirm Garrison’s convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Garrison. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3             On June 7, 2013, after receiving information disclosed by a
third party, Phoenix Police Department (“PPD”) and Child Protective
Services contacted minor Z.C. (formerly D.G.) and his then adoptive father,
Garrison. Z.C. was then taken to the Childhelp Advocacy Center and was
forensically interviewed. During the interview, Z.C. disclosed instances in
which sexual conduct occurred between Garrison and Z.C.; Z.C. was five
years old at the time. Garrison was then interviewed by PPD, and after
being Mirandized,1 admitted to several of the acts disclosed by Z.C.

¶4           At trial, Z.C. testified that his then adoptive father, Garrison,
would play a “pee pee game” with him. Z.C. testified that “the game”
involved instances in which: Garrison put his mouth on Z.C.’s penis,


1     Prior to police interrogation of a suspect, the suspect must be made
aware of his rights; such as the right against self-incrimination, the right to
remain silent, and the right have an attorney present. See Miranda v.
Arizona, 384 U.S. 436, 460-61 (1966).


                                      2
                           STATE v. GARRISON
                           Decision of the Court

Garrison put his penis in Z.C.’s mouth on more than one occasion, Garrison
performed anal intercourse by inserting his penis into Z.C.’s anus, Garrison
inserted a purple sex toy into Z.C.’s anus, as well as masturbated on the bed
while Z.C. was present, and on one occasion masturbated while on his
computer, as Z.C. was present. The jury additionally heard evidence of
Garrison’s interview with PPD, testimony from witnesses who interviewed
Garrison and Z.C., and of evidence that was recovered from the Garrison
household that related to the sexual conduct, including the purple sex toy.

¶5            The jury convicted Garrison of five counts of sexual conduct
with a minor under Arizona Revised Statutes (“A.R.S.”) section 13-1405
(2013)2, and two counts of public sexual indecency to a minor under A.R.S.
§ 13-1403. The superior court conducted the sentencing hearing in
compliance with Garrison’s constitutional rights and Arizona Rule of
Criminal Procedure 26. Garrison was sentenced to five consecutive life
sentences for the counts of sexual conduct with a minor, and two concurrent
1.5 year terms, running consecutively as to the fifth life sentence, for the
counts of public sexual indecency to a minor.

¶6            Garrison timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and 13-4033.

                               DISCUSSION

¶7            We review Garrison’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12, 260 P.3d 309,
312 (App. 2011). Counsel for Garrison has advised this Court that after a
diligent search of the entire record, counsel has found no arguable question
of law. We have read and considered counsel’s brief and fully reviewed the
record for reversible error. See Leon, 104 Ariz. at 299, 451 P.2d at 880. We
find none.

¶8             The record reflects Garrison received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.
The State presented both direct and circumstantial evidence sufficient to
allow the jury to convict. The jury was properly comprised of twelve
members. The court properly instructed the jury on the elements of the
charged crimes, the State’s burden of proof, and the necessity of a


2      We cite the current version of statutes unless revisions material to
this decision have occurred since the events in question.


                                      3
                           STATE v. GARRISON
                           Decision of the Court

unanimous verdict. The jury returned a unanimous verdict, which was
confirmed by juror polling. The court received and considered a
presentence report. All the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and the sentences imposed
were within the statutory guidelines. We decline to order briefing and
affirm Garrison’s convictions and sentences.

                              CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none, therefore we affirm the convictions and resulting sentences.

¶10           Upon the filing of this decision, defense counsel shall inform
Garrison of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Garrison shall have thirty days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4